Citation Nr: 1504111	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  08-29 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sarcoidosis as due to medically unexplained chronic multisymptom illnesses under 38 C.F.R. § 3.317(a)(2)(ii).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from May 1989 to September 1989 and from November 1990 to May 1991, with service in Southwest Asia from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Columbia, South Carolina in December 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The claim for service connection for sarcoidosis was previously remanded by the Board in July 2010 and November 2011 for further evidentiary development.  Thereafter, in December 2012, the Board issued a decision denying the claim.  The Veteran appealed the Board decision to the U.S. Court of Appeals for Veterans Claims (Court), which issued a June 2014 Memorandum Decision that vacated the decision because "the Board provided inadequate reasons or bases for its decision to deny [the Veteran] benefits for sarcoidosis, as due to medically unexplained chronic multisymptom illnesses."  June 2014 Memorandum Decision, at p. 5.  The Court explained the Veteran made no arguments "concerning the Board's finding that he is not entitled to benefits for sarcoidosis on a direct basis, or as due to an undiagnosed illness; rather he assert[ed] that he is entitled to benefits pursuant to 
§  3.317(a)(2)(ii), as due to medically unexplained chronic multisymptom illnesses."  Id. at 3.  Accordingly, pursuant to the analysis set forth in the vacating Memorandum Decision discussing solely this theory of entitlement, the Board has revised the vacated issue on appeal to entitlement to service connection for sarcoidosis as due to medically unexplained chronic multisymptom illnesses under 38 C.F.R. § 3.317(a)(2)(ii).  See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011) ("[T]he Board . . . was entitled to assume that the arguments presented by [the appellant] were limited for whatever reason under the advice of counsel and that those were the theories upon which he intended to rely."), aff'd, 724 F.3d 1325 (Fed. Cir. 2013); Mason v. Shinseki, 25 Vet. App. 83, 95 (2011) (holding that "the Court will not invent an argument for a represented party who had ample opportunity and resources to make that same argument, but, for whatever reason-be it strategy, oversight, or something in between-did not do so").

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully reviewing the evidence of record, the Board concludes that a remand is necessary in order to obtain an adequate VA opinion that addresses whether the Veteran's sarcoidosis may be due to medically unexplained chronic multisymptom illnesses.  

The June 2014 Memorandum decision noted that "the record is replete with evidence of [the Veteran] experiencing symptoms that the regulation explicitly states are associated with medically unexplained chronic multisymptom illnesses, including:  fatigue, headaches, neuropsychological issues, gastrointestinal signs or symptoms, and problems with the respiratory system."  In December 2009, the Veteran testified that, while on active duty in Saudi Arabia, he was exposed to smoke inhalation from SCUD missiles and began to experience breathing problems, chest pains, and rashes.  After service, between February 1994 and June 2004, he was treated on multiple occasions for headaches, respiratory issues, nasal congestion, coughing, allergies, and rhinitis.  In February 1999, a VA Persian Gulf examination noted headaches, nose bleeds, occasional air hunger, a cough, and a sore throat.  In 2006, he was treated for an upper respiratory infection, a recurrent cough, increased fatigue, and sarcoidosis.  

Additionally, the Court stated that "it appears that the examiners [of the September 2010 and December 2011 VA opinions] limit their opinions to . . . a direct basis and fail to address alternate theories of entitlement, notably as due to medically unexplained chronic multisymptom illnesses."   Because the June 2014 Memorandum Decision explained that 38 C.F.R. § 3.317(A)(2)(ii) "requires either a conclusive or partially understood 'etiology and pathophysiology'. . . [and] sarcoidosis is defined as 'a chronic, progressive systemic granulomatous reticulosis of unknown etiology,'"  the Board finds that a new VA opinion is necessary to adequately assess the etiology and pathophysiology of the Veteran's reported symptoms and diagnosis of sarcoidosis.  

Finally, a review of Virtual VA reflects that VA records through April 2014 have been associated with the claims file.  If the Veteran has obtained any additional VA treatment with respect to his claimed sarcoidosis since April 2014, these records should also be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any relevant VA treatment records from April 2014 through the present.

2.  Thereafter, request an addendum opinion to the August 2010 VA examination report, September 2010 addendum, and December 2011 opinion.  The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA and VBMS] must be provided to and reviewed by the examiner.  Only if it is determined that additional testing is needed in order to render any of the opinions requested below, schedule the Veteran for a new examination.

(a) The examiner is requested to render an opinion as to whether there is either a conclusive or partially understood etiology and pathophysiology for the Veteran's symptoms and diagnosis of sarcoidosis; and 
(b) The examiner is directed to render an opinion as to whether the Veteran otherwise has a chronic disability resulting from a medically unexplained chronic multisymptom illness.  In doing so, the examiner must discuss the reported symptoms of fatigue, headaches, neuropsychological issues, gastrointestinal signs or symptoms, and problems with the respiratory system.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




